Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, 12-13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 16 are rejected for the recitation of “ said elastic fiber having a rate of change of | recovery power (TM2) after heat-set test of less than 28.8%, | when the recovery power (TM2) is measured in accordance with the general method of ASTM D 2731-72 and the heatset test is carried out by stretching a yarn thread to 1.5X, heat-set with hot air at 190°C for 120 seconds, followed by relaxed boil-off for 30 minutes.” Applicant has pointed to page 14 of the present specification for support for such an amendment. The Office has not found support for such an amendment on page 14 or anywhere in the present specification. Page 14 details Example 3 which is a much narrow scope than what is covered by the claims set forth. Applicant is advised to point to support for such an amendment or amend the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dreibelbis et al. (US Patent 5,000,899) or in the alternative over Dreibelbis et al. (US Patent 5,000,899) in view of Lawrey et al. (PG Pub. 2006/0135724).
Regarding claim 1, 4-5, 9, 13, Dreibelbis et al. teach a fabric comprising an elastic fiber comprising a polyurethaneurea that is the reaction product of a prepolymer consisting of the reaction product of a polyol comprising the claimed amount of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of 2000-4000 and a diisocyanate of 1-isocyanato-4-4(4-isocyanatophenyl) methylbenzene and a chain extender.  Dreibelbis et al. is silent regarding the claimed elastic fiber maintaining retractive power after heat treatment. However, given Dreibelbis et al. teach an elastic fiber made of such similar materials, the claimed property is necessarily inherent. Dreibelbis et al. teach varying the NCO content but are silent regarding the specific claimed NCO, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed NCO content in order to affect the properties as is known in the art. Dreibelbis teaches such a similar fabric comprising prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the alternative, Lawrey et al. teach using NCO content of 2.25-4.00 in order to improve spinnability and properties. It would have been obvious to one of ordinary skill in the art to use the NCO content as taught by Lawrey et al. in Dreibelbis et al. in order to improve spinnability and properties and arrive at the claimed invention. 
Regarding claims 6-8, the chain extender is a diamine chain extender, including ethylene diamine (a linear diamine). 
Regarding claim 12, the copolymer of tetrahydrofuran and 3-methyltetrahydrofuran includes about 4-20 mole% of 3-methyltetrahydrofuran. 
Regarding claim 14, the fabric retains power after heat treatment. 
Regarding claim 15, Dreibelbis et al. is silent regarding the claimed knit or woven construction. It would have been obvious to one of ordinary skill in the art to use the fiber in a woven or knot construction as is known in the art. Further, Lawrey et. al. teach woven and knit fabrics in order to make articles of clothing. It would have been obvious to one of ordinary skill in the art to use the knit and woven construction as taught by Lawrey et al. in Dreibelbis et al. in order to make an article of clothing and arrive at the claimed invention. 
Regarding claim 16, Dreibelbis et al. and the previous combination is relied upon as set forth above and incorporated herein by reference. Dreibelbis et al. are silent regarding the claimed fiber being used in a hygiene article. However, it would have been obvious to one of ordinary skill in the art to use the fiber in a hygiene article as is known in the art. In the alternative, Lawrey et al. teach use of the elastic fiber in hygiene articles in order to provide . 
Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrey et al. (PG Pub. 2006/0135724).
Regarding claims 1-2, 4-8, 13-14 and 16, Lawrey et al. teach a fabric comprising an elastic fiber comprising polyurethaneurea that is the reaction product of a prepolymer consisting of the reaction product of a polyol comprising the claimed amount of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of 650-4500 and a diisocyanate of 1-isocyanato-4-4(4-isocyanatophenyl) methylbenzene and a chain extender.  Lawrey et al. teach the fiber has improved retractive power after heat setting (or heat treatment) and therefore retains/maintains retractive power after heat treatment. Lawrey et al. teach using NCO content of 2.25-4.00 in order to improve spinnability and properties. The chain extender consists of ethylene diamine. The fabric is used in a hygiene article. Lawrey et al. teach such a similar fabric comprising such similar fibers with such similar materials and such similar molecular weights including 2,000, the claimed properties including rate of change of recovery power.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 9-10, the polyol comprises the copolymer and a different polyol, including a polyether glycol.
Regarding claim 11, 
Regarding claim 15, the fabric has a knit or woven construction.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. Applicant argues Lawrey and Dreibelbis does not teach the newly amended rate of change of recovery power and that Lawrey and Dreibelbis. As set forth above, Lawrey et al. and Dreibelbis teach such a similar fabric comprising such similar fibers with such similar materials and such similar molecular weights including 2,000, the claimed properties including rate of change of recovery power.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that The Office admitted that the teachings of Lawrey and Drebelbis do not teach the claimed range of polyol comprising a polymer of tetrahydrofuran and 3-methyltetrahydrofuran having an average molecular weight of greater than 1300-2000. This is not the case. As set forth above in the Office Action dated 08/10/2021, both Lawrey and Drebelbis teach the claimed range of polyol comprising a polymer of tetrahydrofuran and 3-methyltetrahydrofuran having an average molecular weight of greater than 1300-2000. It is noted again as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Shawn Mckinnon/Examiner, Art Unit 1789